IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON                        FILED
                     OCTOBER 1997 SESSION
                                                               October 17, 1997

                                                               Cecil Crowson, Jr.
                                                               Appellate C ourt Clerk
MICHAEL R. SOUTH,
                                  ) C.C.A. No. 02C01-9610-CC-00325
      Appellant,                  )
                                  ) Lake County
V.                                )
                                  ) Honorable Joe G. Riley, Jr., Judge
                                  )
BILLY COMPTON, WARDEN,            )
                                  ) (Habeas Corpus-Aggravated Rape)
      Appellee.                   )




FOR THE APPELLANT:                 FOR THE APPELLEE:

Michael R. South, Pro se           John Knox Walkup
Route 1, Box 330                   Attorney General & Reporter
Tiptonville, TN 38079-9775
                                   Kenneth W. Rucker
                                   Assistant Attorney General
                                   Criminal Justice Division
                                   450 James Robertson Parkway
                                   Nashville, TN 37243-4351

                                   C. Phillip Bivens
                                   District Attorney General
                                   P.O. Drawer E
                                   Dyersburg, TN 38024



OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge




                                OPINION
         The appellant, Michael R. South, pled guilty to aggravated rape. He was

sentenced to twenty years incarceration in the Tennessee Department of

Correction. He, thereafter, filed a petition for habeas corpus relief. In his petition

he alleged that the indictment against him was insufficient for failing to allege a

mens rea. He contends his conviction is void. The trial court dismissed the

petition finding that it was not proper for habeas corpus review. The trial court

based this finding on the fact that the appellant’s conviction was not void on its

face and that his sentence had not expired. He appeals this dismissal. Upon

review, we affirm.



         The appellant contends that the indictment against him did not sufficiently

allege the mens rea for aggravated rape.1 The appellant bases his theory on

State v. Hill, No. 01C01-9508-CC-00267 (Tenn. Crim. App., at Nashville, filed

June 20, 1996). We note that several panels of this Court have refused to follow

Hill and that it is currently pending review by the Tennessee Supreme Court.2



         In Tennessee an indictment must (1) inform the defendant of the precise

charges; (2) enable the trial court to enter an appropriate judgment and sentence

upon conviction; and (3) protect the defendant against double jeopardy. State v.

Trusty, 919 S.W.2d 305, 309 (Tenn. 1996). It must be stated in ordinary and

concise language so that a person of common understanding will know what is

intended. Warden v. State, 381 S.W.2d 244 (Tenn. 1964).



         The majority of this panel declines to follow Hill. We find that the

appellant’s indictment sufficiently alleged the elements of aggravated rape and

was constitutionally sound. He was fully apprised of the charges against him in

ordinary and concise language. The appellant’s indictment gave the convicting

         1
        The indictm ent against the appe llant stated that he: “did unlaw fully and coerciv ely, while
armed with a w eapon, to wit: a knife, sex ually penetrate [the vic tim], in violation of T enn. Code An n. §
39-13-502.”

         2
          For exam ple, State v. Wilson, No. 03C01-9511-CC-00355 (Tenn. Crim. App. at Knoxville,
filed Mar. 25, 199 7); State v. Burrell , No. 03C01-9404-CR-00157 (Tenn. Crim. App. at Knoxville, filed
Feb. 11, 1997).

                                                     -2-
court an adequate basis for subject matter jurisdiction. Therefore, the

appellant’s conviction is not void and is improper for habeas corpus review.



        Accordingly, we find no error of law mandating reversal. The judgment of

the trial court is affirmed.




                                                __________________________
                                                PAUL G. SUMMERS, Judge


CONCUR:




__________________________
JOHN H. PEAY, Judge




__________________________
DAVID G. HAYES, Judge




                                       -3-